IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 45716

STATE OF IDAHO,                                      )
                                                     )
        Plaintiff-Respondent,                        )        Boise, May 2019 Term
                                                     )
v.                                                   )        Opinion filed: July 11, 2019
                                                     )
CHRISTOPHER T. SHANAHAN,
                                                     )        Karel A. Lehrman, Clerk
        Defendant-Appellant.                         )

       Appeal from the District Court of the Seventh Judicial District of the State of
       Idaho, Jefferson County. Alan C. Stephens, District Judge.

       The judgment of the district court is affirmed.

       Ferguson Durham PLLC, Boise, for Appellant. Craig H. Durham argued.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth
       K. Jorgensen argued.
            _______________________________________________

MOELLER, Justice.
                                I.     NATURE OF THE CASE
       Christopher T. Shanahan appeals from a district court decision denying his motion to
correct an allegedly illegal sentence imposed in 1997. Shanahan argues that his indeterminate life
sentence, with the first thirty-five years fixed, for a murder he committed as a juvenile in 1995 is
equivalent to a life sentence without the possibility of parole. Therefore, he asserts that under
Miller v. Alabama, 567 U.S. 460 (2012) and persuasive precedent from other states, he is entitled
to a new sentencing where his youth and its attendant characteristics may be properly considered.
Otherwise, he argues, his sentence violates the Eighth and Fourteenth Amendments to the U.S.
Constitution. The district court denied the motion on the basis that Miller is inapplicable to
Shanahan’s sentence and, even if it applied, the sentencing court heard testimony regarding his
age and mental health prior to sentencing him. For the reasons stated below, we affirm.
                 II.     FACTUAL AND PROCEDURAL BACKGROUND
       In the Fall of 1995, Shanahan and two friends devised a scheme to rob a convenience
store in Grant, Idaho, and use the money to travel to Las Vegas, Nevada. Once there, they

                                                 1
planned to join a gang and lead a life of crime. Shanahan was fifteen years old at that time.
        The day before the robbery was to occur, Shanahan explained the plan to other friends
and said that, if necessary, he would shoot the store clerk. He apparently believed that killing
someone would lend itself to his initiation into a gang. In an effort to dissuade him from his
intended course of action, some of his friends offered him money for the trip to Las Vegas, but
he refused.
        The next day, Shanahan and two friends obtained guns, ammunition, gloves, and gas cans
from their homes and Shanahan drove them to the store. Before entering the store, they discussed
each person’s role and Shanahan agreed that he would shoot the clerk.1 After waiting for two
people to leave the store, Shanahan signaled to one of his friends to enter. His friend’s role was
to distract the clerk so that she would not activate any alarms. Shanahan then put on gloves, so as
not to leave fingerprints, and entered the store with a .22 caliber sawed-off rifle.2 Inside, he
joined his friend who was in the aisle next to where the clerk, Fidela Tomchak, was stocking a
beverage cooler. From there, Shanahan positioned himself behind a rack of potato chips
approximately three feet from Mrs. Tomchak, lifted the rifle, lowered it briefly, and then lifted it
again and shot her in the back of the head, killing her. Although he later denied that his action
was racially motivated, he referred to Mrs. Tomchak as a “Mexican bitch” while talking with his
friends the night before he shot her. After killing her, Shanahan went to where her body lay,
looked at her, and then proceeded to scan the store for witnesses, whom he testified he would
have also killed. Upon finding no one else in the store, Shanahan went to the cash register,
removed just over $200, stole some cigarettes, and ran out of the store. The three boys then drove
to Las Vegas.
        The boys’ plan fell apart shortly after they arrived when one of them became homesick
and they decided to return to Idaho together. However, while driving back, they were stopped in
Utah and arrested. One of Shanahan’s friends confessed to the crimes, and as a result, Shanahan
was charged with first degree murder and robbery with a sentencing enhancement because he
used a firearm in the commission of the crimes. Shanahan pled guilty to the charges in exchange
for the State dismissing the enhancement, agreeing not to seek the death penalty,3 and


1
  The sentencing court concluded that he was determined to kill the clerk even if it were unnecessary to do so.
2
  Shanahan and one of the other boys sawed the barrels off the guns and test-fired them before going to the store.
3
  As a fifteen-year-old, Shanahan was not eligible for the death penalty under Thompson v. Oklahoma, 487 U.S. 815
(1988); however, at the time of his plea, the sentencing court, as well as Shanahan’s counsel, apparently believed

                                                        2
recommending concurrent sentences. Shanahan then filed a motion seeking to be sentenced
pursuant to the Juvenile Corrections Act. Given the egregious nature of his crimes, the motion
was denied. At sentencing, the trial court considered a presentence investigation report and heard
testimony from Mrs. Tomchak’s husband, daughter, step-son, and the lead investigator on the
case, as well as from Shanahan’s mother, sister, and friends. Additionally, two mental health
experts testified about Shanahan’s psychological profile, which included evidence that he was
significantly immature for his age, struggled from his parents’ divorce and his father’s emotional
absence, and was susceptible to peer influences.
        After extensive fact-finding, the district court “focused primarily on the age of the
defendant in determining the death penalty was not an appropriate sentencing option.” In its
analysis of the potential for Shanahan’s rehabilitation, the district court found that due to his
young age, there was hope that he could “eventually become a contributing member of society.”
However, given the heinous nature of the crime committed, the district court sentenced Shanahan
to concurrent unified life terms with thirty-five years fixed for the murder and ten years fixed for
the robbery. Shanahan subsequently filed a motion to reduce his sentence pursuant to Idaho
Criminal Rule 35. The court denied the motion.
        On his first appeal, Shanahan argued that the district court abused its discretion in
declining to sentence him as a juvenile, that his sentence amounted to cruel and unusual
punishment, and that even if his sentences were not cruel and unusual, they were an abuse of
discretion. The Court of Appeals rejected all of Shanahan’s arguments and affirmed the district
court’s decision. See State v. Shanahan, 133 Idaho 896, 994 P.2d 1059 (Ct. App. 1999).
        In June 2017, over twenty years after he was originally sentenced, Shanahan filed a
motion to correct an illegal sentence pursuant to I.C.R. 35(a) on the basis that his sentence
violates the Eighth and Fourteenth Amendments to the U.S. Constitution in light of Miller v.
Alabama, 567 U.S. 460 (2012) (as made retroactive by Montgomery v. Louisiana, 136 S. Ct. 718,
734 (2016)), which held that sentencing courts must consider a juvenile’s youth and its attendant
characteristics before imposing a sentence of life in prison without the possibility of parole. The
State objected on the basis that Miller does not apply because Shanahan was not sentenced to life
without the possibility of parole, or its functional equivalent. On November 28, 2017, the district


that he was. Whether this misunderstanding of the law, to the extent it contributed to his decision to plead guilty,
constitutes ineffective assistance of counsel or reversible error is not an issue Shanahan has raised on appeal.

                                                         3
court issued a memorandum decision denying Shanahan’s motion. The court noted that, to the
extent that the sentencing court considered Shanahan’s age and mental health as factors weighing
against imposing the death penalty, such consideration was improper, as Shanahan was not
eligible for the death penalty as a minor. Nonetheless, it denied the motion on the basis that, even
if Miller applies to Shanahan’s indeterminate life sentence, the sentencing court heard and
properly considered testimony regarding Shanahan’s age and mental health before sentencing
him. Shanahan timely appealed.
                                  III.   STANDARD OF REVIEW
       Idaho Criminal Rule 35(a) “is a narrow rule which allows a trial court to correct an illegal
sentence or to correct a sentence imposed in an illegal manner” at any time. State v. Draper, 151
Idaho 576, 601, 261 P.3d 853, 878 (2011). “Generally, whether a sentence is illegal or whether it
was imposed in an illegal manner is a question of law, over which we exercise free review.” Id.
                                         IV.   ANALYSIS
       This appeal presents an issue of first impression in Idaho: whether a juvenile offender
convicted of homicide who receives an indeterminate life sentence with a long fixed term is
entitled to a sentencing hearing at which the factors enunciated in Miller are considered. This
appeal also presents the issue of whether such a sentence, independent of Miller, amounts to
cruel and unusual punishment in violation of the Eighth Amendment. Shanahan argues that since
he was sentenced in 1997, material changes in constitutional law concerning the sentencing of
juvenile offenders render the fixed portion of his sentence unconstitutional. He also argues that,
pursuant to the Equal Protection Clause of the Fourteenth Amendment, he is entitled to a hearing
at which his youth and its attendant characteristics are considered when sentencing him.
       In Miller, the Supreme Court considered whether state sentencing schemes that mandate
life in prison without the possibility of parole for juvenile homicide offenders violate the Eighth
Amendment’s prohibition against cruel and unusual punishment. 567 U.S. at 489. After
reflecting upon a line of cases in which the Court determined that “children are constitutionally
different from adults for purposes of sentencing,” the Court concluded that, “[b]ecause juveniles
have diminished culpability and greater prospects for reform . . . ‘they are less deserving of the
most severe punishments.’ ” Id. at 471 (quoting Graham v. Florida, 560 U.S. 48, 68 (2010)).
Specifically, the Court stated:



                                                 4
               Graham, Roper, and our individualized sentencing decisions make clear
       that a judge or jury must have the opportunity to consider mitigating
       circumstances before imposing the harshest possible penalty for juveniles. By
       requiring that all children convicted of homicide receive lifetime incarceration
       without possibility of parole, regardless of their age and age-related
       characteristics and the nature of their crimes, the mandatory-sentencing schemes
       before us violate this principle of proportionality, and so the Eighth Amendment’s
       ban on cruel and unusual punishment.
Id. at 489. Accordingly, before sentencing a juvenile to life without the possibility of parole,
Miller requires consideration of the defendant’s “chronological age and its hallmark features—
among them, immaturity, impetuosity, and failure to appreciate risks and consequences.” Id. at
477. In addition, a sentencing court must “tak[e] into account the family and home environment
that surrounds [the juvenile] . . . from which he cannot usually extricate himself—no matter how
brutal or dysfunctional,” as well as “the circumstances of the homicide offense, including the
extent of his participation in the conduct and the way familial and peer pressures may have
affected him.” Id. The Supreme Court also lamented the fact that mandatory life without parole
sentencing schemes “ignore[] that [the juvenile] might have been charged and convicted of a
lesser offense if not for incompetencies associated with youth—for example, his inability to deal
with police officers or prosecutors (including on a plea agreement) or his incapacity to assist his
own attorneys.” Id. at 477–78.
       However, the U.S. Supreme Court declined to impose a categorical bar on life-without-
parole sentences for juveniles convicted of homicide. Id. at 479. Rather, Miller only requires a
sentencing court to consider the juvenile’s “youth and attendant characteristics” before
sentencing him to life without the possibility of parole. Id. at 483. Yet, in this regard, the Court
also noted that:
       [G]iven all we have said . . . about children’s diminished culpability and
       heightened capacity for change, we think appropriate occasions for sentencing
       juveniles to this harshest possible penalty will be uncommon. That is especially so
       because of the great difficulty we noted in Roper and Graham of distinguishing at
       this early age between “the juvenile offender whose crime reflects unfortunate yet
       transient immaturity, and the rare juvenile offender whose crime reflects
       irreparable corruption.” Roper, 543 U.S. at 573; Graham, 560 U.S. at 68.
       Although we do not foreclose a sentencer’s ability to make that judgment in
       homicide cases, we require it to take into account how children are different, and
       how those differences counsel against irrevocably sentencing them to a lifetime in
       prison.
Id. at 479–80.

                                                 5
       Miller also clarified that if a juvenile’s crime reflects unfortunate yet transient
immaturity, “ ‘[a] State is not required to guarantee eventual freedom,’ but must provide ‘some
meaningful opportunity to obtain release based on demonstrated maturity and rehabilitation.’ ”
Id. at 479 (quoting Graham, 560 U.S. at 75).
       Four years after Miller was decided, the Supreme Court of the United States announced
that Miller applies retroactively and expounded upon its requirements:
               Miller . . . did more than require a sentencer to consider a juvenile
       offender’s youth before imposing life without parole; it established that the
       penological justifications for life without parole collapse in light of “the
       distinctive attributes of youth.” Miller, 132 S. Ct. at 2465. Even if a court
       considers a child’s age before sentencing him or her to a lifetime in prison, that
       sentence still violates the Eighth Amendment for a child whose crime reflects
       “ ‘unfortunate yet transient immaturity.’ ” Id. at 2469 (quoting Roper, 543 U.S. at
       573). Because Miller determined that sentencing a child to life without parole is
       excessive for all but “ ‘the rare juvenile offender whose crime reflects irreparable
       corruption,’ ” Id. (quoting Roper, supra, at 573), it rendered life without parole an
       unconstitutional penalty for “a class of defendants because of their status”—that
       is, juvenile offenders whose crimes reflect the transient immaturity of
       youth. Penry, 492 U.S. at 330. As a result, Miller announced a substantive rule of
       constitutional law. Like other substantive rules, Miller is retroactive because it
       “ ‘necessarily carr[ies] a significant risk that a defendant’ ”—here, the vast
       majority of juvenile offenders—“ ‘faces a punishment that the law cannot impose
       upon him.’ ” Schriro, 542 U.S. at 352 (quoting Bousley v. United States, 523 U.S.
       614, 620 (1998)).
Montgomery v. Louisiana, 136 S. Ct. 718, 734 (2016). Thus, life-without-parole sentences are
barred under Miller and its progeny unless the juvenile’s crime reflects irreparable corruption.
       Applying these principles of law, we address Shanahan’s arguments in turn.
A.     Although Miller does not expressly apply to Shanahan’s indeterminate life sentence,
       under our holding in Windom, its rationale extends to determinate sentences that
       are the functional equivalent of a life sentence.
       As previously discussed, Miller only expressly prohibits mandatory sentencing schemes
that impose a determinate life sentence on a juvenile offender who is convicted of homicide. 567
U.S. at 487. However, we have since applied Miller to non-mandatory sentences of life without
the possibility of parole for juvenile homicide offenders. Windom v. State, 162 Idaho 417, 423,
398 P.3d 150, 156 (2017), cert. denied, 138 S. Ct. 977 (2018). Shanahan did not receive either a
mandatory or non-mandatory determinate life sentence. Instead, he received an indeterminate life
sentence with the possibility of parole after thirty-five years. As a result, neither Miller nor our
extension thereof in Windom expressly apply to the indeterminate portion of Shanahan’s
                                                 6
sentence. Nevertheless, we are persuaded that Miller still has some application to the determinate
or fixed portion of a juvenile’s sentence. In this case, that would be the thirty-five years of fixed
time Shanahan received. As we explained in Windom, “[a]lthough it is possible that the
[Supreme] Court intended Miller to be applied retroactively only to those juveniles who were
given mandatory sentences of life without parole, that reading would be inconsistent” with the
Supreme Court’s declaration that Miller rendered life in prison without the possibility of parole
“ ‘an unconstitutional penalty for a class of defendants because of their status—that is, juvenile
offenders whose crimes reflect the transient immaturity of youth.’ ” 162 Idaho at 423, 398 P.3d
at 156 (quoting Montgomery, 136 S. Ct. at 734).
        We acknowledge the dissent’s concern that application of Miller to an indeterminate life
sentence would “expand” the Supreme Court’s holding in Miller because, according to the
dissent, Miller only applies to fixed (i.e., determinate) life sentences. The dissent’s strict
application of Miller focuses too narrowly on how a sentence is characterized and disregards the
Supreme Court’s admonition in Miller that states must provide “some meaningful opportunity”
for release from prison where a juvenile’s crime reflects transient immaturity. Miller, 567 U.S. at
479 (quoting Graham, 560 U.S. at 75). To provide a hyperbolic example, it could not reasonably
be argued that a 100-year fixed sentence would provide a meaningful opportunity for release,
even though it is not technically a fixed life sentence. In essence, we recognize that at some point
on the sentencing spectrum, a lengthy fixed sentence equates to a fixed life sentence. Because the
Supreme Court has “counsel[ed] against irrevocably sentencing [juveniles] to a lifetime in
prison” without consideration of the Miller factors, 567 U.S. at 480, we conclude that the
rationales of Miller and Windom also extend to lengthy fixed sentences that are the functional
equivalent of a determinate life sentence, regardless of whether such sentences are characterized
as indeterminate life sentences or otherwise.
        Accordingly, we must consider whether Shanahan’s indeterminate life sentence, with the
first thirty-five years fixed, is the functional equivalent of life without the possibility of parole.
B.      Shanahan’s sentence does not violate either the Eighth or Fourteenth Amendment
        under Miller because it is not the functional equivalent of a determinate life
        sentence.
        Shanahan argues that under Miller, as made retroactive by Montgomery, his sentence of
life with thirty-five years fixed is the equivalent of a life sentence and that it constitutes a cruel
and unusual punishment under the Eighth Amendment because he was not given consideration of

                                                   7
the Miller factors at sentencing. He also argues that, without consideration of the Miller factors,
he is being treated differently than similarly situated individuals who received a life sentence
without the possibility of parole, which he asserts is a violation of the Equal Protection Clause of
the Fourteenth Amendment.
       The Eighth Amendment to the United States Constitution prohibits “cruel and unusual
punishments.” U.S. CONST. amend. VIII. Where a punishment is grossly disproportionate to a
crime, the Eighth Amendment is violated. Graham, 560 U.S. at 72. For purposes of evaluating
whether a sentence violates the Eighth Amendment, this Court “treat[s] the fixed portion of a
sentence as the term of confinement.” State v. Matteson, 123 Idaho 622, 626, 851 P.2d 336, 340
(1993). The Equal Protection Clause of the Fourteenth Amendment provides that no State shall
“deny to any person within its jurisdiction the equal protection of the laws.” U.S. CONST. amend.
XIV.
       As noted previously, the rationale of Miller applies to life sentences without the
possibility of parole and their functional equivalents. 567 U.S. at 479–80. In essence, Shanahan
argues that his indeterminate life sentence of life with thirty-five years fixed is the functional
equivalent of a determinate life sentence because it is lengthy in terms of his age when he was
sentenced (fifteen) and because “the risk is unacceptably high that [he] will die in prison without
being given the opportunity for release.” He also argues that he is in a class of juvenile offenders
whose crimes reflect transient immaturity and that all other members of that class will receive
consideration of the Miller factors. As a result, he argues that, as a similarly situated defendant,
he is being denied equal protection of the law.
       Neither Miller nor Montgomery delineate a fixed term of years, or an age on release from
prison, that would be sufficient to provide a juvenile offender with a meaningful “opportunity for
release.” Indeed, in Montgomery, the Court acknowledged that it was leaving to the states “the
task of developing appropriate ways to enforce the constitutional restriction upon [their]
execution of sentences.” 136 S. Ct. at 735 (alteration in original) (quoting Ford v.
Wainwright, 477 U.S. 399, 416–17 (1986)). Thus, it falls to this Court to determine whether,
under Idaho law, Shanahan’s thirty-five year fixed sentence is tantamount to life without the
opportunity for parole.
       We recognize that, fifty years ago, this Court held that “sentences of thirty years or more
must be treated for purposes of parole eligibility as effective life sentences.” King v. State, 93

                                                  8
Idaho 87, 93, 456 P.2d 254, 260 (1969) (emphasis added). However, Idaho courts have since
explicitly rejected efforts to define a life sentence as a determinate period of thirty years. State v.
Wood, 125 Idaho 911, 913, 876 P.2d 1352, 1354 (1993) (rejecting defendant’s argument that
under State v. King, thirty years is a life sentence); see also State v. Murphy, 144 Idaho 152, 153,
158 P.3d 315, 316 (Ct. App. 2007) (“[U]nder Idaho law, a life sentence is not and never has been
a thirty-year sentence, nor is there any ‘custom and usage’ making it so.”). Further, the holding
in King “no longer has precedential value in light of [Idaho’s] adoption of the Unified
Sentencing Act in 1986.” Wood, 125 Idaho at 913, 876 P.2d at1354.
       Shanahan offers persuasive authority from other states in which the courts have
determined that life sentences for juveniles with determinate periods the same length or even
shorter than thirty-five years equate to fixed-life sentences because they do not provide a
meaningful opportunity for release. However, none of those cases involve juveniles convicted of
homicide. In State v. Pearson, for example, a seventeen-year-old was sentenced to fifty years
with thirty-five years fixed for two counts of first degree burglary and two counts of first-degree
robbery. 836 N.W.2d 88, 89 (Iowa 2013). There, the court extended the principles of Miller to
non-homicide offenses and required “an individualized sentencing hearing where, as here, a
juvenile offender receives a minimum of thirty-five years imprisonment without the possibility
of parole for these offenses and is effectively deprived of any chance of an earlier release and the
possibility of leading a more normal adult life.” Id. at 96. Yet, that conclusion was drawn in light
of the court’s belief that “it should be relatively rare or uncommon that a juvenile be sentenced to
a lengthy prison term without the possibility of parole for offenses like those involved in this
case.” Id. (emphasis added); see also State v. Houston‐Sconiers, 391 P.3d 409 (Wash. 2017)
(involving robbery, conspiracy and assault charges).
       Other cases Shanahan cites are similarly unavailing because the defendants were
sentenced to much longer fixed terms, resulting in the potential for release at a significantly older
age than Shanahan. See State v. Null, 836 N.W.2d 41, 45 (Iowa 2013) (Miller implicated where
potential for release occurs after fifty-two years in custody, at the age of sixty-nine); State v.
Zuber, 152 A.3d 197, 201 (N.J. 2017) (Miller implicated where potential for release occurs after
sixty-eight years in custody, at the age of eighty-five); Bear Cloud v. State, 334 P.3d 132, 136
(Wyo. 2014) (Miller implicated where potential for release occurs after forty-five years in
custody, at the age of sixty-one).

                                                  9
         On the other hand, some state courts have determined that sentences similar to
Shanahan’s are not the equivalent of a life sentence. See, e.g., Middleton v. State, 721 S.E.2d
111, 113 (Ga. Ct. App. 2011) (thirty years fixed for a fourteen-year-old defendant not a de facto
life sentence); Steilman v. Michael, 407 P.3d 313, 320 (Mont.), cert. denied, 138 S. Ct. 1999
(2018) (effective sentence of thirty-one years fixed for seventeen-year-old defendant not a de
facto life sentence); State v. Sanders, No. 2012AP1517, 2014 WL 3819456, at *1–3 (Wis. Ct.
App. Aug. 5, 2014) (thirty-five years fixed for a fifteen-year-old defendant not a de facto life
sentence). In a case that closely resembles Shanahan’s, the Supreme Court of Wyoming recently
held that, because the defendant received life with a fixed term of thirty-five years for first
degree murder, and is eligible for parole when he is approximately fifty years old, his sentence
“is not a de facto life sentence and does not violate the Eighth Amendment.” Sen v. State, 390
P.3d 769, 777 (Wyo. 2017).
         As a result of the trial court’s sentence, Shanahan will be fifty years old when he
becomes eligible for parole. Without any explanation or rationale as to why Shanahan would
have an unusually short life expectancy, he argues that there is an “unacceptably high risk” that
he will die in prison without being afforded an opportunity for release. However, even if he had
provided any evidentiary support for this argument, we are inclined to follow the analysis in
Sen and Null and decline to consider “specific projections of the defendant’s life expectancy as a
factor to be used in reviewing a juvenile’s sentence,” as we “[do] ‘not believe the determination
of whether the principles of Miller . . . apply in a given case should turn on the niceties of
epidemiology, genetic analysis, or actuarial sciences in determining precise mortality dates.’ ”
Sen, 390 P.3d at 776–77 (quoting Null, 836 N.W.2d at 71). Although Shanahan will be middle-
aged when he becomes eligible for release, he still has a meaningful opportunity to obtain
release—and much of his life ahead of him—if he can demonstrate that he is sufficiently
rehabilitated and qualifies for parole. The Court is not satisfied that such a result is unjust under
the circumstances of this case.4
         For these reasons, we are disinclined to accept Shanahan’s invitation to draw the line for
a juvenile’s fixed life sentence at thirty-five years or less. Accordingly, we hold that Miller does
not apply and, thus, Shanahan’s sentence does not violate the Eighth Amendment under Miller’s


4
  Indeed, there is a realistic possibility that if he lives a normal lifespan, Shanahan will spend a greater portion of his
life in freedom than his victim, who was only 41 years old when he murdered her.

                                                           10
rationale. More importantly, because Shanahan did not receive a life sentence without the
possibility of parole or the equivalent thereof, he is not “similarly situated” to those who have
received such sentences, and thus, the alleged lack of consideration of the Miller factors in his
case does not violate the Equal Protection Clause of the Fourteenth Amendment.
C.       Shanahan’s claim that his sentence is grossly disproportionate and otherwise
         violates the Eighth Amendment also fails.
         We next turn to Shanahan’s argument that, even if he did not receive a de facto life
sentence, his sentence is a cruel and unusual punishment in violation of the Eighth Amendment.
Shanahan argues that, regardless of whether his sentence equates to a de facto life sentence, it
violates the Eighth Amendment because it is “disproportionate given the attendant characteristics
of youth present in this case.”5 As a result, he asks the Court to extend the rationale of Miller to
all juvenile offenders who are prosecuted as adults, even where they are not sentenced to life
without parole or its equivalent. The State alleges that Shanahan already raised similar arguments
before the Court of Appeals in 1999, and therefore, he is barred under the doctrine of res
judicata from arguing them again before this Court.
         “Res judicata consists of claim and issue preclusion.” Smith v. Smith, 164 Idaho 46, ___,
423 P.3d 998, 1002 (2018). “The question of whether an action is barred by res judicata is a
question of law over which we exercise free review.” State v. Rhoades, 134 Idaho 862, 863, 11
P.3d 481, 482 (2000). Regarding application of res judicata in the context of criminal law, we
have stated:
         While this doctrine has traditionally been applied in the context of civil disputes,
         it is not foreign to criminal law. For example, in State v. Beam, 115 Idaho 208,
         766 P.2d 678 (1988), cert denied, 489 U.S. 1073 (1989), this Court applied the
         principles of res judicata to a criminal defendant’s attempts to raise the same
         issues previously ruled upon on direct appeal in a subsequent petition for post-
         conviction relief. Id. at 210–11, 766 P.2d 680–81.
Id.
         This aspect of Shanahan’s appeal raises a concern of claim preclusion, also known as
“true res judicata.” Monitor Fin., L.C. v. Wildlife Ridge Estates, LLC, 164 Idaho 555, ___, 433
P.3d 183, 188 (2019). As the Court of Appeals has explained,



5
  Shanahan concedes that his age, maturity, background, and mental health were considered as mitigating factors by
the Court at sentencing; however, he suggests that the trial court’s analysis would be more sharply focused on these
issues if he were re-sentenced in the manner prescribed by Miller.

                                                         11
          There are three requirements for the claim preclusive effects of res judicata to
          apply: (1) both actions must involve the same parties; (2) the claim alleged to be
          barred was presented in the first action or could have been raised; and (3) the first
          action resulted in a final judgment on the merits.
State v. Martin, 159 Idaho 860, 367 P.3d 255, 258 (Ct. App. 2016) (citing
Rhoades, 134 Idaho at 863, 11 P.3d at 482); see also State v. Wolfe, 158 Idaho 55, 63, 343 P.3d
497, 505 (2015) (“[U]nder res judicata, a valid final judgment rendered on the merits is an
absolute bar to a subsequent action between the same parties on the same claim.”). Shanahan’s
1999 appeal resulted in a final judgment and involved the same parties as those involved here,
i.e., Shanahan and the State of Idaho. Shanahan, 133 Idaho at 896, 994 P.2d at 1059. Thus, the
only remaining issue is whether the “same claim” element of res judicata is satisfied.
          “[T]he ‘transactional concept of a claim is broad.’ ” Smith, 164 Idaho at ___, 423 P.3d at
1003 (quoting Ticor Title Co. v. Stanion, 144 Idaho 119, 126, 157 P.3d 613, 620 (2007)). As a
result, “claim preclusion ‘may apply even where there is not a substantial overlap between the
theories advanced in support of a claim, or in the evidence relating to those theories.’ ” Id.
(quoting Ticor Title Co., 144 Idaho at 126, 157 P.3d at 620). Here, Shanahan’s argument that his
sentence violates the Eighth Amendment is, in essence, the same as what he submitted to the
sentencing court in his Rule 35 Motion and to the Court of Appeals in 1999.
          In Shanahan’s 1997 Rule 35 motion requesting that the court reduce his sentence, he
stated:
          The herein motion is made on the grounds and for the reasons that the sentence
          imposed for First Degree Murder in the . . . matter is excessive and unreasonable.
          The herein motion is made on the further grounds and for the further reasons that
          the sentence imposed is grossly disproportionate and is out of proportion to the
          gravity of the offense committed and constitutes cruel and unusual
          punishment . . . . The herein motion is made on the further grounds that because
          of the defendant’s age at the time of the offense (15 years of age) and the fact that
          the Court sentenced the defendant as an adult pursuant to I.C. § 20-509, the
          sentencing goals of protection of society, deterrence, rehabilitation and
          retribution, should be modified to include consideration of the best interests of the
          child.
When the motion was denied, Shanahan appealed. The issues on appeal were presented as
follows:
          A.     The Appellant should have been sentenced in accordance with the juvenile
          sentencing options set forth in the Juvenile Corrections Act.



                                                   12
       B.      The sentence imposed on the Appellant for the First Degree Murder
       charge is excessive, unreasonable, grossly disproportionate and out of proportion
       to the gravity of the offense committed.
       C.      The sentence imposed for First Degree Murder constitutes cruel and
       unusual punishment in violation of the Appellant’s rights guaranteed by the 8th
       Amendment to the United States Constitution and as guaranteed by Article I, § 6
       of the Constitution of the State of Idaho.
       D.      The sentencing goals of protection of society, deterrence, rehabilitation,
       and retribution should have been modified to include consideration of the best
       interests of the Appellant (who was 15 years of age at the time of the charged
       offenses).
In addressing his arguments, the Court of Appeals concluded:
               Shanahan argues that the district court should have given greater
       consideration to his age, his immaturity, and his mental condition. When it
       imposed the sentences in this case, the district court specifically considered the
       testimony of Dr. Heinbecker, a psychiatrist, who testified during the sentencing
       hearing. As the district court set forth in its sentencing memorandum, Dr.
       Heinbecker stated that Shanahan’s thinking was “immature and uninformed” and
       that Shanahan had “no comprehension of the gravity of killing someone.”
       According to Dr. Heinbecker, Shanahan, at the time of sentencing, still did not
       fully appreciate the seriousness of the crime. The district court also specifically
       noted Shanahan’s life history—his parents’ divorce, his lack of a role model and
       his low self-esteem. Finally, the district court noted that, although Shanahan was
       suffering from depression at the time of the crime, he was capable of
       distinguishing between right and wrong and had the ability to conform his
       behavior to societal standards.
               ....
              Although the sentences in the instant case are severe, the Court cannot
       hold that they are excessive under any reasonable view of the facts.
Shanahan, 133 Idaho at 901–02, 994 P.2d at 1064–65. Because his argument before this Court is
in substance a reiteration of his earlier argument before the sentencing court and the Court of
Appeals, we hold that this claim is foreclosed by the doctrine of res judicata.
       Further, even if Shanahan presented a new argument in light of “changes in the legal
landscape,” as he asserts, his argument fails for several reasons. Concerning the Eighth
Amendment, the U.S. Supreme Court explained in Miller:
               The Eighth Amendment’s prohibition of cruel and unusual punishment
       guarantees individuals the right not to be subjected to excessive sanctions. That
       right, we have explained, flows from the basic precept of justice that punishment
       for crime should be graduated and proportioned to both the offender and the
       offense. As we noted the last time we considered life-without-parole sentences

                                                13
        imposed on juveniles, the concept of proportionality is central to the Eighth
        Amendment. And we view that concept less through a historical prism than
        according to the evolving standards of decency that mark the progress of a
        maturing society.
567 U.S. at 469–70 (internal citations and quotations omitted). In assessing whether a sentence
violates the Eighth Amendment, “[a] court must begin by comparing the gravity of the offense
and the severity of the sentence.” Graham, 560 U.S. at 60.
        “[I]n the rare case in which [this] threshold comparison . . . leads to an inference
        of gross disproportionality” the court should then compare the defendant’s
        sentence with the sentences received by other offenders in the same jurisdiction
        and with the sentences imposed for the same crime in other jurisdictions.
Id. (quoting Harmelin v. Michigan, 501 U.S. 957, 960 (1991)).6 “If this comparative analysis
‘validate[s] an initial judgment that [the] sentence is grossly disproportionate,’ the sentence is
cruel and unusual.” Id. (quoting Harmelin, 501 U.S. at 1005).
        Although Shanahan seeks to extend Miller to all juvenile offenders sentenced as adults,
Miller only held that imposing the harshest possible sentence on a juvenile homicide offender
without consideration of youth and its attendant characteristics poses a risk of violating the
Eighth Amendment. Miller, 567 U.S. at 479 (“By making youth (and all that accompanies it)
irrelevant to imposition of that harshest prison sentence, such a scheme poses too great a risk of
disproportionate punishment.”). Thus, it does not follow from the logic of Miller that every
youth who is sentenced as an adult is entitled to consideration of the Miller factors.
        Moreover, this is not the “rare case” in which a threshold comparison of the gravity of the
offense and the severity of the sentence leads to an inference of gross disproportionality.
Shanahan committed a senseless, premeditated murder and a robbery that resulted in his sentence
of concurrent unified life terms, with thirty-five years fixed for the murder and ten years fixed
for the robbery. Given the gravity of his charged crimes and the heinous manner in which they
were committed, it is quite a legal stretch for Shanahan to describe his sentence as being “far
beyond excessive.”

6
  Shanahan attempts to evade application of the Harmelin disproportionality test by arguing that in Miller, the Court
“brushed aside strict adherence to [Harmelin’s] longstanding disproportionality test.” In Miller, the Court said,
“Harmelin had nothing to do with children, and did not purport to apply to juvenile offenders. Indeed,
since Harmelin, this Court has held on multiple occasions that sentencing practices that are permissible for adults
may not be so for children.” 132 S. Ct. at 2459. However, Shanahan takes this language out of context. The Miller
Court was not rejecting application of Harmelin in its entirety, but merely rejecting the State’s argument that
Harmelin “forecloses a holding that mandatory life-without-parole sentences for juveniles violate the Eighth
Amendment.” Id. Thus, application of the Harmelin disproportionality test is appropriate in this case.

                                                         14
       Finally, even if this was the rare case where an initial comparison led us to believe that
Shanahan’s sentence is grossly disproportionate in light of the crimes he committed, a review of
other sentences for homicide crimes committed by juveniles in this jurisdiction and others
demonstrates that Shanahan’s sentence is not excessive, and accordingly, does not violate the
Eighth Amendment’s prohibition against cruel and unusual punishment. See, e.g., Adamcik v.
State, 163 Idaho 114, 130, 408 P.3d 474, 490 (2017), cert. denied, 138 S. Ct. 1607 (2018) (no
Eighth Amendment violation for juvenile’s sentence of life without parole for homicide);
Johnson v. State, 162 Idaho 213, 226, 395 P.3d 1246, 1259, cert. denied, 138 S. Ct. 470 (2017)
(no Eighth Amendment violation for juvenile’s sentence of life without parole for homicide);
Brown v. Hobbs, No. CV-13-1116, 2014 WL 2566091, at *6 (Ark. June 5, 2014) (no Eighth
Amendment violation for juvenile’s sentence of life without parole for homicide); James v.
United States, 59 A.3d 1233, 1239 (D.C. 2013) (no Eighth Amendment violation for juvenile’s
sentence of life with thirty years fixed for homicide); State v. Vang, 847 N.W.2d 248, 262 (Minn.
2014) (no Eighth Amendment violation for juvenile’s sentence of life with thirty years fixed for
homicide); State v. Houston, 353 P.3d 55, 62 (Utah 2015) (no Eighth Amendment violation for
juvenile’s sentence of life without parole for homicide); Sen, 390 P.3d at 772 (no Eighth
Amendment violation for juvenile’s sentence of life with thirty-five years fixed for homicide).
Notably, Shanahan cited no cases holding that an indeterminate life sentence with thirty-five
years fixed, even for a juvenile, is disproportionate to a homicide offense.
       In sum, we hold that res judicata bars Shanahan’s claim, and even if it did not, his
argument that his sentence is grossly disproportionate is without merit.
                                     V.      CONCLUSION
       We affirm the decision of the district court denying Shanahan’s Rule 35 motion.

       Chief Justice BURDICK, and Justices BEVAN and STEGNER CONCUR.



BRODY, Justice, concurring in the result, but dissenting in Parts A and B of the analysis.

       I respectfully dissent from the Court’s decision to expand the U.S. Supreme Court’s
holding in Miller v. Alabama, 567 U.S. 460 (2012). I agree that the Supreme Court’s decision in
Miller required this Court to re-examine fixed life sentences for juvenile offenders convicted of
homicide in cases where the imposition of the sentence was discretionary on the part of the trial

                                                15
court. See, e.g., Adamcik v. State, 163 Idaho 114, 130, 408 P.3d 474, 490 (2017); Windom v.
State, 162 Idaho 417, 423, 398 P.3d 150, 156 (2017); Johnson v. State, 162 Idaho 213, 226, 395
P.3d 1246, 1259 (2017). I am unpersuaded that Miller’s constitutional constraint on a life
sentence for a juvenile extends to indeterminate sentences that are the “functional equivalent” of
a fixed life sentence. Miller applies only to fixed life sentences. I agree with the Court’s decision
to affirm the district court in this case, but would not start down the path of using the Eighth
Amendment to re-examine lengthy indeterminate sentences for juveniles convicted of homicide.




                                                 16